In a proceeding pursuant to Family Court Act article 4, inter alia, to fix the arrears and modify the amount of child support, the father appeals from an order of the Family Court, Queens County (Ambrosio, J.), dated January 26, 1990, which denied his objections to an order of the same court (Waltrous, H.E.), dated December 7, 1989, which, after a hearing, ordered him to pay $125 per week in child support and $100 per week for arrears in child support.
Ordered that the order is affirmed, without costs or disbursements.
We find no merit to the appellant’s contentions that he was denied due process when the Hearing Examiner continued the hearing on the application to fix the arrears and modify a prior award of child support in his absence. The appellant was present in the courtroom when the case was called and had ample opportunity to explain the absence of his attorney. Instead, he left the courtroom without explaining the circum*768stances or requesting that the Hearing Examiner wait for his attorney’s arrival. Therefore, the appellant waived his right to participate in the remainder of the hearing (cf., Matter of Michael Dennis C., 121 AD2d 535). Sullivan, J. P., Lawrence, Eiber and Pizzuto, JJ.